Citation Nr: 0608163	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease (DDD) at L4-L5, currently evaluated as 20 percent 
disabling, to include entitlement to a rating in excess of 10 
percent prior to January 31, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from August 1999 to July 2001.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its April 2005 remand has been 
accomplished to the extent possible, and that this matter is 
now ready for further appellate review.

The Board further notes that in his original claim on appeal, 
the veteran sought a rating in excess of 10 percent for his 
service-connected low back disability, which had been 
assigned effective from July 6, 2001.  Thereafter, a February 
2004 rating decision increased the rating for this disability 
to 20 percent, effective from January 31, 2003.  The veteran 
has continued the appeal.  Since the veteran originally 
disagreed with the rating assigned from July 6, 2001, the 
Board has recharacterized the issue on appeal to include 
consideration of entitlement to a rating in excess of 10 
percent prior to January 31, 2003.

Since the veteran has expressed disagreement with the rating 
assigned based on the claim that was the basis for the 
establishment of service connection for the veteran's low 
back disability, the Board recognizes that it is required to 
consider entitlement to an increased rating from the original 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDING OF FACT

The veteran's DDD at L4-L5 approximates mild but not 
intervertebral disc syndrome prior to January 31, 2003, and 
moderate but not greater intervertebral disc syndrome with 
recurring attacks after January 31, 2003.





CONCLUSION OF LAW

The schedular criteria for an increased rating for DDD at L4-
L5 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003), 5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim for an increased rating.

The Board would initially note that early correspondence from 
the regional office (RO) to the veteran in response to the 
veteran's original claim brings into issue the possible 
application of VAOPGCPREC 8-2003 (December 22, 2003), which 
obviates the need for notice under 38 U.S.C.A. § 5103(a) as 
to increased rating and earlier effective date claims raised 
in the notice of disagreement.  However, the Board further 
notes that the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, No. 01-1917 (March 3, 2006) raises the issue of 
the sufficiency of notice as to "downstream issues," and in 
any event, the record reflects that the veteran has been 
otherwise advised of the need to provide evidence that his 
low back disability has become manifested by symptoms that 
warrant an increased rating under the applicable rating 
criteria.  

First, prior to the February 2003 rating action that granted 
a 10 percent, but not greater, rating for this disorder, 
effective from July 2001, the veteran was advised in a 
December 2002 letter of the evidence necessary to 
substantiate his claim, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Thereafter, the February 2003 rating decision assigned a 10 
percent rating for the veteran's low back disability, 
advising the veteran that while there was no significant 
limitation of motion, the RO believed a 10 percent rating 
could be assigned under either the old rating criteria for 
intervertebral disc syndrome found in former Diagnostic Code 
5293, which permitted a 10 percent rating for mild 
intervertebral disc syndrome, or the new criteria, which 
permitted a 10 percent rating for incapacitating episodes of 
disc syndrome having a total duration of at least one but 
less than two weeks over the previous 12 months.  

The December 2003 statement of the case then continued the 10 
percent rating, advising the veteran that under both old and 
new rating criteria for the spine, the veteran was still not 
entitled to a rating in excess of 10 percent.  

A February 2004 rating decision and supplemental statement of 
the case then increased the rating for this disability to 20 
percent, effective from January 31, 2003, on the basis that 
VA treatment records dated on and after January 31, 2003 
demonstrated increased back pain with movement that was found 
consistent with a 20 percent rating under former Diagnostic 
Code 5293 for moderate intervertebral disc syndrome with 
recurring attacks.  

Thereafter, pursuant to a Board remand in April 2005, the 
veteran was furnished additional VA examination in November 
2005, following which a January 2006 supplemental statement 
of the case continued the veteran's 20 percent rating, noting 
that the additional results did not warrant an increased 
rating.

Although the December 2002 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
the veteran's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has asserted that 
recent VA examination was inadequate for rating purposes or 
indicated any intention to provide additional evidence in 
support of the claim.  

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

A review of the history of this disability shows that the 
veteran was originally granted service connection for DDD at 
L4-L5 in April 2002, and that a noncompensable rating was 
assigned due to the veteran's failure to report for a VA 
examination.  A February 2003 rating action then increased 
the rating for his disability to 10 percent, from July 6, 
2001, based on the results of VA examination in January 2003.

VA examination in January 2003 revealed that the veteran 
denied that he was functionally impaired because of his back 
pain, but was unable to go to the gym and could not do a lot 
of the things he wanted to do because of the pain in his 
back.  The pain was described as a constant ache that 
occurred on either side of the spine, radiating down into the 
gluteal muscles.  He was not currently taking medication or 
undergoing treatment.  Physical examination revealed full 
active range of motion and normal curvature of the spine.  
Forward flexion was painless to 90 degrees.  Extension was to 
35 degrees.  Lateral flexion was 40 degrees bilaterally, with 
pain occurring from 20 to 40 degrees in the low back.  
Rotation was 35 degrees bilaterally, with pain occurring from 
20 to 35 degrees in each direction in the muscles of the 
lower back.  Sensation was intact to his lower extremities 
throughout.  Muscle strength was 5/5 to the lower 
extremities.  X-rays were interpreted to reveal mild DDD of 
the lumbosacral spine.  The diagnosis was DDD of the 
lumbosacral spine.

VA outpatient treatment records for the period of January to 
September 2003 reflect that at the end of January, the 
veteran noted that while he had been obtaining some effect 
from physical therapy over the previous three months, over 
the last week he had experienced increasing low back pain.  
There was no sciatica, or loss of strength or sensation.  
Physical examination revealed no spinal tenderness but some 
increased pain with deep palpation in the paralumbar area, 
particularly from L2-4.  A review of X-rays in early January 
was noted to reveal degenerative joint disease changes at L4-
L5 and a mild compression deformity at L2.  The impression 
was acute on[set] chronic back pain.  

In June 2003, the veteran denied any acute symptoms and had 
no radicular symptoms.  The pain reportedly occurred 
continuously in a band across his lower back at approximately 
the level of L4.  The veteran expressed concern because he 
could no longer run.  The assessment was chronic low back 
pain, DDD.  X-rays were provided from August 2000 and 
compared to those from January 2003, and the impression 
included multiple degenerative Schmorl's nodes at the 
endplates of the lumbar spine, resultant multilevel mild disc 
space narrowing, moderate narrowing at the L4-L5 disc space 
with endplate sclerosis and retrolisthesis of L4 upon L5, and 
mild degenerative changes of the SI joints.

August 2003 magnetic resonance imaging (MRI) was interpreted 
to reveal an impression that included central compression 
fracture of L5 associated with extruded and perhaps even 
fragmented disc material into the left neural foraminal and 
left lateral aspect causing compression of the existing nerve 
root of L4 with severe narrowing and erosion of the disc 
space of L4-5 (the influence was noted to be in the cranial 
direction), granulation tissue in the epidural space 
demonstrating chronic process with reorganization or healing, 
and the possible need for stabilization considering the 
veteran's age, with the rest of the vertebrae also 
demonstrating multiple Schmorl's nodes/microfractures.

VA orthopedic examination in November 2005 revealed that the 
veteran reported progressively worsening back pain over the 
previous couple of years.  The pain was noted to be constant 
from 7 to 10 out of 10.  There was also occasional radiation 
of the pain across his lower back, particularly in the 
morning, at which time there was also some stiffness.  There 
would also be a flare-up of pain with running in excess of 
one mile, with awakening in the morning, or standing more 
than two hours.  They were usually relieved by stretching 
exercises, application of heat and medications.  Medication 
would usually relieve some of the pain.  The flare-ups would 
occur three or four times a week and usually lasted from 2 to 
24 hours.  They did not interfere with the veteran's 
activities of daily living, but the veteran did have to leave 
his previously employment as a security guard because of his 
symptoms.  He denied requiring any assistive devices for 
ambulation or the use of an orthosis for his back.  He also 
denied any incapacitating episode over the previous 12 
months.  

Physical examination revealed no deformities or muscle spasm.  
The veteran was able to tandem toes to heels and squat 
without weakness.  No muscle weakness was noted and deep 
tendon reflexes were 2+ and equal bilaterally.  Straight leg 
raising was negative.  Spine range of motion revealed forward 
flexion of 90/90, extension of 30/30, lateral flexion of 
20/30, and lateral rotation of 30/30.  There was no pain on 
motion and repetitive motions of the veteran's lower back did 
not cause a decrease in range of motion, fatigability, 
weakness, or lack of endurance.  No incoordination was noted.  
X-rays were interpreted to reveal sclerosis of the superior 
endplate of L5 and inferior endplate of L4 with disc space 
narrowing and osteophyte spur at this level of degenerative 
nature.  The diagnoses were DDD, L4-5, and degenerative 
spondyloarthritis, L4-5.  It was the examiner's opinion that 
the veteran's present condition was a result of his service-
connected injuries.  The examiner further commented that 
concerning the extent of limitation of motion during flare-
ups, any opinion would be based on speculation and for this 
reason, none was given



II.  Rating Criteria and Analysis

As was noted previously, service connection for DDD at L4-L5 
was established by an April 2002 rating decision, which 
assigned a noncompensable rating since the veteran failed to 
report for a scheduled VA examination.  Thereafter, a 
February 2003 rating action assigned a 10 percent rating, 
effective from July 6, 2001, based on what was considered 
mild DDD with some limited motion with pain under the 
criteria in effect both before and after September 2002.  A 
February 2004 rating action then increased the rating for 
this disability to 20 percent under the old criteria for 
intervertebral disc syndrome found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), effective from January 31, 2003, 
based on the finding that as of that date, there was a 
showing of moderate intervertebral disc sydrome with 
recurring attacks.  As discussed more fully below, the Board 
is in agreement with the application of former Diagnostic 
Code 5293, and the assignment of a 10 percent rating prior to 
January 31, 2003, and a 20 percent rating after that date.

Before doing so, however, the Board would like to point out 
that while the record demonstrates a January 2003 X-ray 
impression of degenerative joint disease of the lumbar spine 
and a November 2005 diagnosis that included degenerative 
spondyloarthritis, L4-5, arthritis of the lumbar spine has 
not yet been adjudicated as secondary to the veteran's DDD at 
L4-L5, and that arthritis will therefore not currently be 
considered by the Board in rating the veteran's service-
connected low back disability.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The Court has held where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292 and 5295, 
in addition to the criteria arising out of revisions to the 
Codes relating to spine disabilities effective in and after 
September 2002.  As was noted earlier, the Board is in 
agreement with the application of former Diagnostic Code 
5293, and alternatively, Diagnostic Code 5292 as a basis to 
assign a 10 percent rating for DDD at L4-L5 prior to January 
31, 2003, and a 20 percent rating after that date based on 
the results from the various VA orthopedic examinations.  
However, the Board does not find that these Codes provide any 
basis to award higher ratings.  

More specifically, with respect to the period prior to 
January 31, 2003, the Board finds that examination in early 
January 2003 revealed full and painless forward flexion, 
extension to 35 degrees, and full lateral flexion and 
rotation that was accomplished with pain elicited at the 
extremes of lumbar motion and consistent with not more than a 
slight limitation of motion under former Diagnostic Code 5292 
or mild intervertebral disc syndrome under former Diagnostic 
Code 5293.  The Board further finds that since the motion was 
limited by pain, pain was already taken into account for the 
10 percent rating currently assigned for that period.  Early 
January 2003 examination did not reveal any clinical findings 
of neurological impairment and the X-ray impression of DDD 
noted the condition as mild.  In addition, there were no 
findings of muscle spasm, the outer range of lateral spine 
motion was painful but not lost, and the veteran's low back 
disability was not manifested by symptoms of severe 
lumbosacral strain during this period to warrant a rating in 
excess of 10 percent under former Diagnostic Code 5295.  
Thus, the Board finds that a preponderance of the evidence is 
against a rating higher than 10 percent for the veteran's DDD 
at L4-L5 for the period prior to January 31, 2003.

As for the period after January 31, 2003, the Board finds 
that the limitation of lumbar motion noted on November 2005 
VA examination demonstrated not worse than the limitation 
caused by pain at the time of the January 2003 VA 
examination, which the Board does not find consistent with 
more than mild limitation of lumbar motion under former Code 
5292.  The Board also finds that such limitation is 
inconsistent with severe lumbosacral strain and thus a higher 
rating is also not warranted under former Diagnostic Code 
5295.  

The Board also notes that pain would clearly already be 
contemplated in the newly assigned 20 percent rating under 
former Diagnostic Code 5292, where more recent results have 
indicated that only bilateral lateral flexion was limited 
(20/30).  

Having established that the veteran is not entitled to more 
than a 20 percent evaluation under either former Diagnostic 
Codes 5292 and 5295, the Board will further examine whether 
any of the recent revisions to the rating criteria for the 
spine will entitle the veteran to a higher rating.  In this 
regard, the Board finds that the August 2002 revisions also 
do not provide a basis for a higher rating.  Those criteria 
rate intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician, 
and the veteran's orthopedic disability may be assessed at 20 
percent based on limitation of motion that is mechanical in 
nature.  However, while there is diagnostic evidence of disc 
disease, there are no objective clinical findings of 
neurological impairment to match the veteran's recent 
complaints of radiculopathy.  Thus, the Board finds there is 
no basis to assign a compensable rating for impairment of the 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005), and therefore no basis to assign a higher rating 
under the August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that for the same reasons noted above, a higher 
rating would not be warranted based on incapacitating 
episodes.

Finally, even if the Board were to consider arthritis in 
association with the veteran's service-connected low back 
disability, since arthritis is also rated based on loss of 
motion of the involved joint, the codes for arthritis would 
also not provide any basis for a higher rating for the 
veteran's service-connected lumbar spine disability.

In summary, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for DDD 
at L4-L5 prior to January 31, 2003, and in excess of 20 
percent, after that date.


ORDER

Entitlement to an increased rating for DDD at L4-L5, 
currently evaluated as 20 percent disabling, to include 
consideration of entitlement to a rating in excess of 10 
percent prior to January 31, 2003, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


